Citation Nr: 0334451	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).  

Procedural history

The veteran served on active duty from September 1966 to 
January 1971.  Service in Vietnam is indicated by the 
evidence of record.  

The veteran was granted service connection for hemorrhoids 
and for a back disorder in a July 1971 VA rating decision; a 
noncompensable was assigned rating for each disability.  In 
subsequent rating decisions, the veteran's disability ratings 
were increased to 10 percent for hemorrhoids and 20 percent 
for his back disorder.  

In a June 1980 VA rating decision, service connection was 
denied for bilateral hearing loss. 

In May 2001, the RO received the veteran's claim for an 
increase in the disability ratings assigned his hemorrhoids 
and his back disorder.  The veteran also claimed entitlement 
to service connection for hearing loss, headaches and PTSD.  
In an April 2002 rating decision, the RO denied the service 
connection claims and confirmed and continued the ratings 
assigned to the hemorrhoids and back disorder.  The veteran 
disagreed with the April 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
June 2002.  However, the veteran specifically stated in his 
VA Form 9 that he did not wish to appeal the rating assigned 
to his back disorder.  Accordingly, an appeal as to that 
issue has not been perfected and it is not before the Board.

The veteran testified at a BVA Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in February 2003.  
The transcript of the hearing has been associated with the 
veteran's claims folder.

Clarification of appealed issue

The Board notes that the RO developed and adjudicated the 
claim of entitlement to PTSD.  However, based on the record, 
the Board finds that he did not intend to limit his claim 
solely to PTSD.  In the veteran's October 2001 claim, he 
referred to a "nervous disorder" resulting from his 
experiences in service, without limiting his claim to PTSD.  
Accordingly, the Board will address the issue as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.

Issues claimed but not adjudicated

In his February 2003 hearing, the veteran claimed entitlement 
to service connection for tinnitus and for Bell's palsy.  
These issues have not yet been adjudicated by the RO.  
Accordingly, they cannot be addressed by the Board and are 
referred back to the RO for appropriate action.

Remanded issues

The issues of entitlement to service connection for a 
psychiatric disorder and headaches as well as the issue of 
entitlement to an increased rating for hemorrhoids will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In an unappealed June 1980 rating decision, the RO denied 
service connection for hearing loss. 

2.  The evidence associated with the claims file subsequent 
to the RO's June 1980 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The medical and other evidence of record supports a 
conclusion that the veteran has bilateral hearing loss that 
is related to noise exposure during his active military 
service.


CONCLUSIONS OF LAW

1.  The RO's June 1980 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104,  20.1103 (2002).

2.  Since the RO's June 1980 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for hearing loss is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2003).

3.  Bilateral hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hearing loss.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  

The Board points out that although the RO reopened the claim 
for hearing loss and adjudicated the claim on the merits, the 
Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)] set 
forth an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefined the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA, 
however, left intact the requirement that a veteran-claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2002).  This provision applies to 
cases, such as this, in which the issue revolves around the 
submission of new and material evidence in an attempt to 
reopen a previously denied claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

As will be discussed in the REMAND portion of this decision, 
the Board has found that the requirements established by the 
VCAA with respect to the duty to notify the veteran have not 
been met in this case.  However, because as explained below 
the claim of entitlement to service connection for hearing 
loss is being granted, the Board finds that there is no 
prejudice to the veteran as to this issue.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby].

Duty to assist

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.    Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4)(iii).   

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  
As has been noted in the Introduction, the veteran was 
afforded personal hearing before the undersigned Veterans Law 
Judge.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Finality/new and material evidence

In general, decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in may 2001, before this date, the former version of the law, 
set forth immediately below, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis 

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  

At the time of the June 1980 rating decision, the only 
evidence before the RO was the veteran's service medical 
records and his Form DD-214, which showed normal audiometric 
findings at separation, and which showed no evidence of noise 
exposure or combat.  Accordingly, none of the three Hickson 
elements (current disability, in-service disease or injury or 
medical nexus) was satisfied.  

Since the veteran filed to reopen his claim, the evidence 
received includes a copy of the veteran's Form DA-20, showing 
service as a canonneer.  Also received was the report of a 
September 2001 VA audiological evaluation and the report of a 
September VA ear diseases examination.  These reports show a 
current bilateral hearing loss disability, and include an 
opinion that the veteran's hearing loss is related to noise 
exposure in service.  

When viewed together, these documents are new and material 
evidence with respect to the issue of service connection for 
bilateral hearing loss because such evidence was not 
previously of record and is obviously significant in that it 
tends to establish all three missing elements of service 
connection.  See Hodge, supra; see also 38 C.F.R. § 3.156(a) 
(2001).  Because new and material evidence has been received, 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened. 

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits. Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the United States Court of 
Appeals for Veterans Claims (the Court) held that when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. The second concern involves the statutory duty to 
assist, which as discussed above comes into play at this 
juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as alluded to above, the RO in fact 
addressed the veteran's claim of entitlement to service 
connection for hearing loss on the merits.  Moreover, the 
veteran has amply set forth his contentions as to why he 
believes that service connection should be granted, including 
at his personal hearing.  The Board is therefore of the 
opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

A review of the file indicates that there is of record 
sufficient evidence to address the veteran's claim of 
entitlement to service connection for hearing loss in an 
informed manner.  The veteran's service medical records and 
service personnel records are in the file, as are post-
service medical examination and treatment records. 

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. Accordingly, the Board will address 
the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2002). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption 
does not apply at this stage of the Board's deliberations.

Discussion of the merits of the claim

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first element, the evidence shows current 
bilateral hearing loss.  A September 2001 VA examination 
shows the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		30	30	50	50	55	46
Right		35	25	20	45	65	39

Speech discrimination was measured at 94 percent for the 
right ear and 96 percent for the left.  

With respect to the second Hickson element, in-service 
disease or injury, the Board notes that the veteran's service 
records show that he served as a cannoneer in Vietnam during 
the Vietnam War.  While his DD-214 does not list any awards 
indicative of combat, and his service medical records do not 
reflect wounds indicative of combat, the Board believes that 
verified service as a cannoneer in Vietnam is strong evidence 
of combat participation.  In any event, the evidence that the 
veteran served as a cannoneer is sufficient evidence of 
acoustic trauma even without evidence of combat 
participation.  Accordingly, the second Hickson element is 
also met with respect to in-service disease.  

Wither respect to in-service disease, although the evidence 
shows that the veteran was exposed to noise during service, 
it does not show that he incurred a hearing loss disability 
during service or within the one year presumptive period 
after his separation from service.  

At entrance in August 1966, the following puretone thresholds 
were recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		5	5	-5	--	10	--
Right		5	0	0	--	-5	--

At separation in December 1970, the following puretone 
thresholds were recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		10	0	0	--	10	--
Right		10	0	0	--	5	--

The Board again points out that even when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley, 5 Vet. App. 155.

With respect to the third Hickson element, a September 2001 
VA ear diseases examination includes a diagnosis of bilateral 
hearing loss, more than likely secondary to exposure to 
excessive noise from artillery firing in Vietnam.  
This finding is consistent with the veteran's service record.  
Significantly, the Board can identify no medical evidence 
which contradicts the examiner's opinion.  Accordingly, the 
third Hickson element is satisfied.


The Board therefore finds that all three required elements 
for service connection have been met.  The veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is therefore granted.


ORDER

Service connection for bilateral hearing loss is granted.

REMAND

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

4.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.

After a review of the record, the Board has determined that 
the development and adjudication of these claims does not 
conform to the stringent requirements of the VCAA, as 
interpreted by the Court.  Specifically, although the RO sent 
letters to the veteran in October 2001 requesting that he 
supply additional evidence as to his claims, the RO has never 
notified the veteran of the provisions of the VCAA, and 
crucially has not informed him of which portion of the 
evidence is to be provided by the him and which part VA will 
attempt to obtain on his behalf.  
See  38 U.S.C.A. § 5103; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

On May 1, 2003, Federal Circuit in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the agency of original jurisdiction should take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

With respect to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
the veteran has a current diagnosis of an anxiety disorder.  
The veteran has provided testimony of an event in service 
that he claims is related to his current anxiety disorder.  
Of note, an April 1967 orthopedic clinic record notes an 
unsuccessful suicide attempt; and the service separation 
examination includes a statement from the veteran that he 
attempted suicide in 1967.  While a suicide attempt does not 
by itself establish that the veteran had a psychiatric 
disorder in service, it arguably indicates that a mental 
disorder may have existed at that time.  

The VCAA requires that VA afford the claimant an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim. 38 U.S.C.A. § 5103A(d) 
(2003).  Since there is competent evidence of a current 
disability and competent evidence of an in-service incident 
that may be related to the current disability, the Board 
finds that a medical opinion is needed to determine whether 
the veteran's current anxiety disorder is related to the 
confirmed in-service event noted by the veteran.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002) [duty to assist 
required securing a medical opinion when there was a current 
diagnosis competent evidence of a disability during and after 
service].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  The veteran should be provided a VA 
mental disorders examination to determine 
the nature and etiology of the veteran's 
claimed psychiatric disorder.  The 
examiner is asked to state an opinion as 
to whether it is at least as likely as 
not that any current psychiatric disorder 
is related to the veteran's military 
service, in particular the suicide 
attempt reported therein.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If the 
claims remain denied, in whole or in 
part, VBA should issue a supplemental 
statement of the case.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



